Citation Nr: 1429521	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to service-connected bilateral pes planus (flat feet).

2.  Entitlement to service connection for left arm disability.

3.  Entitlement to service connection for bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1971 to June 1974 and from September 1974 to September 1977. 

This case arises to the Board of Veterans' Appeals (Board) from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims were most recently before the Board in May 2013, at which time the Board remanded the matter to the RO via the Appeals Management Center for additional development and adjudicative action.  The case has now been returned to the Board for further appellate review.

The record before the Board consists of paper claims files and electronic files. 

The issues of entitlement to service connection for a left arm disability and a  bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to VA's Appeals Management Center (hereinafter: AMC).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a low back disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection for  Low Back Disorder

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing:  (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that he sustained an injury to his back due to a motor vehicle accident that occurred during his second period of active military service.  

Service treatment records from the Veteran's second period of active duty service are negative for reports, findings, or diagnoses related to a back injury.  While the August 1977 separation examination report reflects that the spine was normal, these records do not include an accompanying medical history questionnaire on which the Veteran might have reported any back symptomatology.  

A service personnel record shows that in July 1975, the Veteran was involved in accident while driving a 5-ton Army truck, causing damage to the vehicle.  

VA medical records include a May 2005 assessment of diffuse lumbar disc disease and facet disease.  Additional records dated prior to this diagnosis reflect the Veteran's report of experiencing pain since a lower back injury sustained in 1977.  

Here, the analysis may be stated briefly, the evidence of record is in relative equipoise as to whether the Veteran's current low back disorder is related to the claimed in-service back injury.  The Veteran's service personnel record indicates that he was involved in a motor vehicle accident while on active duty, and the Board finds it highly likely that he sustained injuries due to this incident.  Although his service treatment records do not document that he sustained a back injury at that time, the Board finds the Veteran's statements that he has experienced low back pain due to the in-service accident to be credible, as there is no evidence of record that contradict his account.  Moreover, the Board notes that the Veteran's made reports of the in-service onset of his low back disorder prior to filing his initial claim for service connection in 2003, further leading to his credibility.  The Board ultimately finds the Veteran's statements in this regard to be competent and credible evidence of the in-service onset of a low back disorder. 

 The Board recognizes that the claims file includes VA opinions dated in July 2010, August 2010, November 2012, and January 2014 essentially disassociating the Veteran's current low back disorder to his military service.  However, the Board does not find these opinions to be of a greater probative value, as they do not take into account his competent and credible lay statements regarding his in-service back injury or the duration and onset of his low back symptomatology and/or are not support by sufficient medical rationale.  Given this, the Board finds that the medical and lay evidence of record has placed the record in equipoise as to whether the Veteran's low back disability is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.


ORDER

Service connection for diffuse lumbar disc disease and facet disease is granted.



REMAND

Entitlement to service connection for a left arm disability and entitlement to service connection for a bilateral leg disability will depend, in part, on whether they may be associated with the service-connected lower back disability.  In the decision above, service connection for the lower back has been granted.  Thus, these two issues must be re-adjudicated following any further development deemed to be necessary.

Accordingly, the case is REMANDED to the AMC for the following action:

The AMC should review the evidence and then re-adjudicate the claims for service connection for a left arm disability and for a bilateral leg disability.  If all the desired benefits are not granted, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative.  They should be afforded an opportunity to respond to the SSOC before the case is returned to the Board for further consideration.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


